

116 HR 3655 IH: Livestock Protection Act of 2019
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3655IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. Hollingsworth (for himself, Mr. Baird, Mr. DesJarlais, Mr. Crawford, Mr. Comer, Mr. Luetkemeyer, Mr. Guest, Mr. Kelly of Mississippi, Mr. Rogers of Alabama, Mr. Westerman, Mr. Abraham, Mr. Massie, and Mr. Bost) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo allow the Secretary of the Interior, acting through the Director of the United States Fish and
			 Wildlife Service, to issue depredation permits for the taking of black
			 vultures to livestock farmers to prevent harm to livestock, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Livestock Protection Act of 2019. 2.Depredation permits for black vultures (a)In generalThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, may issue a depredation permit to a livestock farmer, authorizing the taking of a black vulture otherwise prohibited by Federal law during the calving or lambing season—
 (1)if— (A)such vulture is found committing depredations on livestock; or
 (B)the livestock is located in an area where depredation by vultures have been known to occur; and (2)provided that such taking may only occur if it is necessary to protect livestock from depredation.
 (b)ReportingThe Secretary shall require, as a condition of such a permit, that the holder of such permit shall report annually to the appropriate State enforcement agency, as determined by the Secretary, any taking of a black vulture under the permit.
			